Citation Nr: 1032105	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the 
partial anterior cruciate ligament (ACL) tear of the left knee 
for the period through May 25, 2007.

2.  Entitlement to an evaluation in excess of 10 percent for the 
partial ACL tear of the left knee for the period subsequent to 
May 25, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to September 
1990 and from February 2003 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the RO 
denying a higher rating for partial ACL tear of the left knee.  

The Board notes that the Veteran expressed disagreement with an 
October 2009 rating decision that, in pertinent part, denied his 
claims for an increased rating for PTSD and entitlement to a 
total rating based on individual unemployability (TDIU).  A 
statement of the case regarding these issues was issued in May 
2010; however the Board notes the time limit to perfect an appeal 
concerning these issues has not expired.  38 U.S.C.A. § 
20.302(b).

The issue of entitlement to a rating in excess of 10 percent for 
the left knee disability for the period subsequent to May 25, 
2007 is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Through May 25, 2007, the partial ACL tear of the left knee is 
not shown to be productive of flexion limited to 30 degrees or 
extension limited to 15 degrees.  Instability of the knee or 
impairment of the tibia and fibula were not demonstrated.




CONCLUSION OF LAW

Through May 25, 2007, the criteria for an evaluation in excess of 
10 percent for the partial ACL tear of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, 
Diagnostic Codes 5257, 5260, 5261, 5262 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in April 2007 .  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that 
no duty to provide section 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."38 
C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement 
with the assigned rating for the left knee disability in a notice 
of disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examinations have been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letters complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
these matters was provided in the April 2007 letter.  The notice 
requirements pertinent to the issue addressed in this decision 
have been met and all identified and authorized records relevant 
to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been established, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings from the time the claim is file until VA makes 
a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or 
more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight flexion 
between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)
525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)

 
38 C.F.R. § 4.71, Plate II  (2009)
Factual Background and Analysis

In a March 2005 rating decision, the RO granted service 
connection for partial ACL tear, left knee and assigned a 10 
percent rating for the disability, effective June 5, 2004.  In 
March 2007, the Veteran filed his current claim for an increased 
rating.  In the appealed September 2007 rating decision, the RO 
denied his claim for a higher evaluation for the left knee.

VA treatment records document the Veteran's reported complaints 
and treatment for his left knee disability.  January 2007 X-rays 
films showed questionable irregularity of the medial aspect of 
the patella with calcific density medial suggestive of mild 
avulsion of the medial patellar margin in the past and slight 
density in the proximal tibial metaphysic suggestive of stress 
injury.

During an April 2007 VA examination, the Veteran complained of 
that the left knee disability had worsened, causing frequent knee 
pain.  He had daily, intermittent, activity-related pain mainly 
brought about with prolonged ambulatory activities.  He described 
infrequent swelling and giving way of the knee without locking of 
the knee.  He complained of weakness without additional 
restricted range of motion with flare-ups of the knee.  
Functional restrictions associated with his knee disability 
included limitations with standing and walking, difficulty 
squatting, and limitations on recreational activities.  The 
Veteran used a cane intermittently during flare-ups and wore a 
brace on the knee with certain activities.  He had not been 
incapacitated in the past year due to the knee disability and had 
not required any surgery.  He denied suffering any dislocation or 
subluxation of the knee or patella.  

Objectively, the Veteran walked with a normal gait.  The left 
knee appeared within normal limits without evidence of redness, 
swelling, heat, tenderness or deformity.  The ligaments were 
tight in the left knee to stress testing in all directions.  He 
had full extension of the knee and flexion to 100 degrees with 
pain at the end points.  The patella tracked normal with mild 
laxity with medial and lateral stress testing.  There was no 
additional weakness, fatigability, incoordination, additional 
restricted range of motion, or functional impairment following 
repetitive stress testing against resistance in the left knee.  
Reference was made to the January 2007 X-ray film, described 
above.  The impression was stable knee.

During a May 25, 2007 VA examination, the Veteran reported there 
had been no change in his history or physical status since the 
April 2007 VA examination.  Objectively, he walked with a minimal 
limp favoring his left leg.  The left knee appeared within normal 
limits without evidence of redness, swelling, heat, or 
tenderness.  The ligaments were tight in the left knee to stress 
testing in all directions without evidence of ligament laxity.  
He had full extension of the knee (pain onset at 5 degrees) and 
flexion to 110 degrees (pain onset at 100 degrees).  The patella 
tracked normal with mild laxity in the medial lateral stress 
testing.  There was no additional weakness, fatigability, 
incoordination, additional restricted range of motion, or 
functional impairment following repetitive stress testing against 
resistance in the left knee.

Given its review of the medical evidence of record for the period 
through May 25, 2007, the Board finds that a rating in excess of 
10 percent for the left knee disability is not warranted.  In 
this regard, in the April 2007 VA examination report the 
Veteran's left knee had flexion to 100 degrees and full extension 
(with pain at the end points); in the May 2007 VA examination 
report, the left knee had flexion to 110 degrees (with pain onset 
at 100 degrees) and full extension (with pain onset at 5 
degrees).  The criteria for a 20 percent rating would require 
moderate knee impairment manifested by recurrent subluxation or 
lateral instability, flexion limited to 30 degrees, extension 
limited to 15 degrees, tibial and fibula impairment with moderate 
knee disability or dislocation of the semilunar cartilage with 
frequent episodes of "locking" pain and effusion into the 
joint.  During this period in question, such impairment was not 
documented.  

While the Veteran did have complaints of pain associated with the 
disability at issue, "a finding of functional loss due to pain 
must be 'supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet.App. 80, 85 (1997).  Although he subjectively 
complained of pain in movement, the pathology and objective 
observations of the claimant's behavior do not satisfy the 
requirements for a higher evaluation.  Thus, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for a 
higher rating. Therefore a higher rating is not warranted based 
on additional loss of motion due to repetitive use.  See Deluca, 
supra.  The Board is aware that separate ratings for limitation 
of motion and instability may be assigned.  See VAOPGCPREC 23-97; 
see also VAOPGCPREC 9-98.  Given that instability of the left 
knee is not demonstrated a separate rating for such is not 
warranted.  For these reasons, the Board finds that the Veteran 
is not entitled to a rating in excess of 10 percent for the 
period through May 25, 2007.

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found inadequate because 
it does not contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the veteran's disability 
picture requires the assignment of an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency of 
the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board notes that the Veteran's left knee disability has not 
necessitated frequent periods of hospitalization and there is no 
objective evidence that it resulted in marked interference with 
his employment.  The facts of this case do not present such an 
extraordinary disability picture such that the Board is required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment 
of extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

A rating in excess of 10 percent for partial ACL tear of the left 
knee for the period through May 25, 2007 is denied.


REMAND

The Veteran contends that his left knee disability has worsened 
since May 2007.  Given these statements, the Board finds that a 
more contemporaneous VA examination is necessary.  See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant asserts 
that the disability in question has worsened since the last 
examination).   As it has been over three years since his last 
examination, a new examination to determine the current severity 
of the Veteran's left knee disability is in order. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of recent treatment of 
all medical care providers who treated him 
for his left knee disability.  After he has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
He and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review. 
 
2.  The Veteran should be scheduled for a 
VA joints examination to evaluate the 
current severity of his left knee 
disability.  The entire claims folder must 
be made available to the examiner for 
review in conjunction with the examination 
and should be so documented in the 
examination report.  All tests and studies, 
to include range of motion testing, that 
the examiner deems necessary should be 
performed.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Joint Examinations.  The examiner should 
provide an accurate and fully descriptive 
assessment of the Veteran's left knee 
disability, to include indication as to 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain, weakness, excess fatigability, and/or 
incoordination during flare-ups or with 
repeated use.  To the extent possible, the 
examiner should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should include a complete rationale for the 
findings and opinions expressed.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  He is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2009).

4.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains adverse to him, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


